 
ASSIGNMENT OF LEASE
AMENDMENT


THIS AMENDED ASSIGNMENT OF LEASE (“Agreement”) is made and entered into as of
the 31st day of July 2007 (“Effective Date”), by and between One World Energy
Corporation, (“Assignee”), and Millwood Development Inc. (“Assignor”)
(hereinafter together sometimes referred to as “the Parties”).  This Agreement
supersedes the prior Assignment entered into on or about June 11, 2007, between
the Assignor and Inform Worldwide Holdings, Inc.


RECITALS:


A.  Assignor, as lessee, has executed that two certain Leases, dated December
06, 2006  (“Matoncha”), and October 28, 2006 (“Selinger”) covering those certain
premises and related improvements described on Exhibit A attached hereto (the
“Premises”).


B.  Assignor desires to assign its rights as lessee in the Lease to Assignee,
and Assignee desires to accept the assignment of the Lease and to assume the
obligations of Assignor under the Lease, on the terms and conditions set forth
in this Agreement.


NOW, THEREFORE, in consideration for entering into the Independent Contractor
Agreement entered into on or about July 31, 2007, and for promises and
conditions contained in this Agreement, with the parties intending this
Assignment to be legally binding, Assignor and Assignee hereby agree as follows:


1.  Assignment and Assumption of Lease.  Subject to the provisions of this
Agreement, Assignor does hereby assign, transfer, set over and deliver to
Assignee all of its right, title and interest in and to the Lease, and by
accepting this assignment and by the execution of this Agreement, Assignee
hereby assumes the payment and performance of, and agrees to pay, perform and
discharge, as a direct obligation of Assignee, all of Assignor’s duties and
other obligations under the terms, covenants and conditions of the Lease,
including, without limitation, the payment of rent and compliance with all
terms, covenants and conditions of the Lease.  Except as otherwise expressly
provided in this Agreement, all the terms, covenants and conditions of the Lease
remain in full force and effect as applied to Assignee.


2.  Restrictions.  The assignment of the Lease is made subject, subordinate and
inferior to any easements, covenants and other matters and exceptions of record
or apparent as of the date of this Agreement.


3.  “AS IS”.  ASSIGNEE ACKNOWLEDGES AND AGREES, BY ITS ACCEPTANCE HEREOF, THAT,
EXCEPT AS MAY BE EXPRESSLY PROVIDED HEREIN, ASSIGNOR IS ASSIGNING THE LEASE AND
DELIVERING THE PREMISES “AS IS, WHERE IS” AND IN ITS PRESENT CONDITION WITH ALL
FAULTS, AND THAT ASSIGNOR HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE
STATUS, NATURE, QUALITY OR CONDITION OF THE LEASE OR THE LEASED PREMISES.


4.  Indemnification.


(a)  Assignee hereby agrees to indemnify, defend and hold harmless Assignor from
any and all costs, liabilities, losses, damages, expenses, liens or claims
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of or relating in any way to the Lease except to the extent they arise from
any failure by Assignor to perform its duties or other obligations under the
terms, covenants and conditions of the Lease prior to the Effective Date.


(b)  Assignee further agrees to protect, indemnify and hold harmless Assignor
and its officers, employees, representatives, agents, fiduciaries, attorneys,
directors, shareholders, insurers, predecessors, parents, affiliates, benefit
plans, successors, heirs and assigns from and against any and all costs,
liabilities, losses, damages, expenses, liens or claims (including, without
limitation, reasonable attorneys’ fees and costs) directly or indirectly arising
out of or attributable to the acts or omissions of Assignee or its agents,
contractors, servants or employees with respect to Premises or any activities
thereon.  This indemnity shall survive the termination of the Lease and this
Agreement.


1.  No Partnership.  The relationship of the parties hereto is solely that of
Assignor and Assignee with respect to the Premises and no joint venture or other
partnership exists between the parties hereto.  Neither party has any fiduciary
relationship hereunder to the other.
 
2.  Notice.  Any notices required or permitted to be given hereunder shall be
given in writing and shall be delivered (a) in person, (b) by certified mail,
postage prepaid, return receipt requested, (c) by facsimile, or (d) by a
commercial overnight courier that guarantees next day delivery and provides a
receipt, and such notices shall be addressed as follows:
 


If to Assignee:
2501 North Green Valley Parkway
Suite 110
Henderson, Nevada 89120
Attention: Ash Mascarenhas
If to Assignor:
1293 Route 217
Derry, PA 15627
Attention:  Ralph Smith



 
or to such other address as either party may from time to time specify in
writing to the other party.  Any notice shall be effective only upon delivery,
which for any notice given by facsimile shall mean notice, which has been
received by the party to whom it is sent as evidenced by confirmation slip.
 
1.  Entire Agreement.  This Agreement constitutes the entire agreement of the
parties pertaining to its subject matter and supersedes any prior or
contemporaneous negotiations, representations, agreements and understandings of
the parties with respect to such matters, whether written or oral.  The parties
acknowledge that they have not relied on any promise, representation or
warranty, expressed or implied, not contained in this Agreement.  Parol evidence
will be inadmissible to show agreement by and among the parties to any term or
condition contrary to or in addition to the terms and conditions contained in
the Agreement.  As between Assignor and Assignee, in the event of any conflict
or discrepancy between the Lease and this Agreement, the provisions of this
Agreement shall control.


2.  Interpretation; Amendment.  In interpreting the language of this Agreement,
all parties to this Agreement shall be treated as having drafted this Agreement
after meaningful negotiations.  The language in this Agreement shall be
construed as to its fair meaning and not strictly for or against either
party.  This Agreement may be modified only by a writing signed by each party.


3.  Attorneys’ Fees.  If any party hereto fails to perform any of its
obligations under this Agreement or if a dispute arises between the parties
hereto concerning the meaning or interpretation of any provision of this
Agreement, and an action is filed, the prevailing party in any such action shall
be entitled to recover from the other party, in addition to any other relief
that may be granted, its court costs and reasonable attorneys’ fees and
disbursements, including such incurred in connection with any appeal.


4.  Counterparts.  This Agreement may be signed in counterparts and all
counterparts so executed shall constitute one contract, binding on the all
parties hereto, even though all parties are not signatory to the same
counterpart.


5.  Binding Effect.  This Agreement shall be binding on and inure to the benefit
of the parties hereto, their heirs, executors, administrators, successors in
interest and assigns.


6.  Governing Law.  This Agreement is governed by and construed in accordance
with the laws of the State of Pennsylvania.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


ASSIGNEE:
One World Energy Corporation
ASSIGNOR:
Millwood Development, Inc.
Ash Mascarenhas
Ralph Smith
By:           /s/ Ash Mascarenhas
Title: CEO & Director
By:       /s/ Ralph Smith                                                      




